ITEMID: 001-95920
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KARSAI v. HUNGARY
IMPORTANCE: 2
CONCLUSION: Violation of Art. 10;Non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 5. The applicant was born in 1950 and lives in Budapest.
6. The applicant is a historian and university professor. His main subject of research is the Second World War and, in particular, the extermination of Jews and Roma. He is the author of numerous publications on the subject.
7. In 2004 a heated public debate took place in Hungary as to whether a statue should be raised to commemorate Pál Teleki. In a wider context, the debate also concerned the question of Hungary’s failure to face up to its role in World War II and the Holocaust, as well as the attitude of Hungarians to this chapter of the country’s twentieth-century history – issues which had political implications, given that certain right-wing parties in the country identified their roots in the pre-World-War-II political system, of which Pál Teleki was an emblematic figure.
8. In that context the applicant publicly stated that Teleki had been one of the most reprehensible figures of Hungarian history, responsible for substantial anti-Semitic legislation as well as for dragging Hungary into World War II.
9. In issue no. 11/2004 of the weekly paper Élet és Irodalom, the applicant published an article on this subject, criticising the right-wing media, including a certain Mr B.T., for embellishing Teleki’s role and for making anti-Semitic statements in the process. The article presented examples of, and refuted, various misconceptions about Teleki’s political acts, endorsed by right-wing authors in order to diminish his responsibility for the persecution of Hungarian Jews, which, in the applicant’s view, amounted to “cautious Jew-bashing”. One of these examples reads as follows:
“In B.T.’s charming words, two anti-Semitic laws ‘fell’ within Teleki’s two premierships. ... If we are counting, let us be accurate: not two, but 12 (twelve) anti-Semitic laws are linked to Teleki’s name. ...”
The applicant also noted that:
“... [I]t is rare that those supporting [the plan to erect a] statue of Teleki are trying to defend their position using overtly anti-Semitic arguments.”
10. Mr B.T. brought an action against the applicant before the Budapest Regional Court. He claimed that his reputation had been tarnished by another passage in the applicant’s article which read as follows:
“In the Parliamentary Library’s PRESSDOC database there are hundreds of articles and studies praising Pál Teleki, written in a sometimes uninhibited, sometimes more moderate style. In 1994-95, the extremely anti-Semitic and irredentist Hunnia Brochures devoted a 15-episode series to the ex-PM. The amateur historian [B.T.] wrote several articles extolling the virtues of Pál Teleki – the devout Catholic, the enthusiastic Scout leader – who in his view was an anti-Nazi ‘Realpolitiker’.
These articles and studies prompted very little reaction. There are very few of us who, at least from time to time, pick up the products of the right-wing or extreme right-wing press, which, perhaps encouraged by this [indifference], keeps lying, keeps slandering, keeps stirring feeling against and bashing the Jews (zsidóznak), in an increasingly uninhibited way.”
11. According to the plaintiff, the last sentence of the quotation could have been aimed at him and was prejudicial to his reputation.
12. On 1 June 2005 the Regional Court dismissed the action, holding in essence that the impugned sentence, especially the expression “bashing the Jews” did not concern the plaintiff himself but the right-wing and extreme right-wing media in general.
13. On 17 January 2006 the Budapest Court of Appeal reversed that decision on appeal and found for the plaintiff. Relying on sections 75, 78 and 84 of the Civil Code, it ordered the applicant to arrange for the publication of a rectification at his expense and to pay the legal costs, which amounted to 69,000 Hungarian forints (HUF). Assessing the applicant’s statements in the context of the whole article, the Court of Appeal held that the impugned expression could be seen as relating to the plaintiff personally and that the applicant had failed to prove that it was true. In the court’s opinion, to accuse the plaintiff, even contextually, of “Jew bashing” was a statement of fact that presented Mr B.T. in a false light and was thus capable of prejudicing his reputation.
14. On 28 June 2006 the Supreme Court upheld that decision, imposing another HUF 46,000 in legal fees. It reaffirmed that “the impugned statement – which was made, in general terms, with regard to the right-wing (extreme right-wing) press – could also be considered to concern the plaintiff”.
VIOLATED_ARTICLES: 10
